Citation Nr: 1115161
Decision Date: 04/18/11	Archive Date: 06/14/11

Citation Nr: 1115161	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  08-24 360	)	DATE APR 18 2011
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Whether vacatur of the decision of the Board of Veterans' Appeals (Board) issued on October 14, 2010 is warranted.

2. Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from July 1974 to November 1976 and from November 1976 to November 1978, with subsequent National Guard service.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In October 2009, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  At the hearing the Veteran submitted additional evidence with a waiver of RO consideration.  In February 2010, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  The Veteran's claims file is now in the jurisdiction of the Cleveland, Ohio RO.

The Board initially decided this claim in an October 2010 decision.  For the reasons discussed below the Board vacates the October 2010 Board decision and concurrently issues a de novo decision.  The Board also notes that a motion for reconsideration filed in January 2011 is rendered moot by the Vacatur.


FINDINGS OF FACT

1. On October 14, 2010, the Board issued a decision denying service connection for tinnitus.

2. Evidence pertinent to the appeal decided in the October 14, 2010 Board decision was in VA's possession at the time of the decision, but was not part of the claims file at the time of the Board decision.

3. The Veteran's bilateral hearing loss is service-connected, and his tinnitus is at least as likely as not related to the bilateral hearing loss and his exposure to acoustic trauma in service.



CONCLUSIONS OF LAW

1. The Board's issuance of the October 14, 2010 decision denying service connection for tinnitus based on an incomplete record constituted a denial of due process, requiring vacatur of that decision.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2010).

2. Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Vacatur

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2010).

The Board initially decided the Veteran's claim for tinnitus in October 2010.  At that time, the claim was denied on the merits.  However, in the Veteran's subsequent (January 2011) motion for reconsideration before the Board, it was brought to the Board's attention that in September 2010 he had provided a medical opinion letter from a private audiologist.  The Veteran provided copies of facsimile reports dated September 24 and 25, 2010, indicating 6 pages of material were sent to the Board via facsimile, along with copies of medical opinion response forms he had signed on September 22, 2010, indicating that he was submitting additional evidence or argument to the Board.  He also submitted the medical opinion from Dr. R.J.O., Au.D., dated September 24, 2010.  However, Dr. R.J.O.'s medical opinion was not associated with the file prior to the Board's decision in October 2010.

Accordingly, the Board finds that there was evidence that materially and substantially affected the disposition of the Veteran's claim that was in the constructive possession of VA, but which was not considered in the Board's prior adjudication of the Veteran's appeal in the matter of service connection for tinnitus.  

As the October 2010 Board decision denied the Veteran due process of law, that decision must be vacated; it is replaced by a concurrently issued de novo decision.

II. Veterans Claims Assistance Act (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.

III. Factual Background

The Veteran's DD Form-214 reflects that his related civilian occupation was "water trans. occups."  He testified that he served aboard a submarine where he was exposed to noise from engines and paint chipping hammers.  His STRs are silent for complaints, findings, treatment, or diagnosis relating to tinnitus; they show he had normal hearing at enlistment and a hearing loss at separation.

A September 2002 letter from K.A., M.D., notes that the Veteran was evaluated for tinnitus, which was a symptom of his hearing loss.  He noted that the hearing loss and tinnitus were most likely due to acoustic trauma, such as from discharging firearms.  In his November 2004 claim the Veteran stated that his tinnitus began in September 2002 during a National Guard training exercise.

On May 2005 VA examination the Veteran reported a ringing tinnitus that was present 75% of the day and began in September 2002 after firing guns during a National Guard training exercise.  The examiner opined that it was less likely as not that the Veteran's tinnitus was the result of noise exposure from 1974 to 1978, as the onset of the tinnitus was in September 2002.

An August 2005 rating decision awarded the Veteran service connection for bilateral hearing loss based, in part, on the September 2002 medical opinion relating hearing loss and tinnitus to acoustic trauma.  A May 2008 statement from an individual who served with the Veteran in September 2002 recalled that the Veteran "recounted to me how loud the ringing was in his ears after his first full day at a range . . ." when attempting to qualify on the M16. 

On July 2009 VA examination the Veteran reported chronic tinnitus and no recreational noise exposure.  He reported that his tinnitus had its onset in 2002 after he was on the firing range.  The diagnosis was periodic tinnitus.

In a November 2009 letter, B.W., M.D., noted that the Veteran suffered loss of hearing due to acoustic trauma in service from 1974 to 1978, resulting in ongoing symptoms of tinnitus.  He indicated that further acoustic trauma "exacerbated the original tinnitus, a recognized concurrent symptom of hearing loss."  He opined that "the [Veteran's] hearing loss and the tinnitus are co-existing conditions which relate to the original acoustic trauma."

In a March 2010 response to the Board's VHA opinion request, G.D.C., M.D. (an otolaryngologist) noted that after reviewing all the records it was his opinion that it was less likely than not that the Veteran's complaint of tinnitus was related to noise exposure or hearing loss noted during his active duty service from 1974 to 1978.  He stated that his opinion was based on the fact that there was no mention of tinnitus (by the Veteran or examining physicians) on any examinations from 1974 to 2002.  He added that typically tinnitus related to noise exposure and sensorineural hearing loss (SNHL) "would present itself much sooner than the 21 years between his discharge in 1978 and 1999, when he was first found to have bilateral high frequency hearing loss on audiometric tests."  He noted that the hearing loss and tinnitus the Veteran complained about after the firing range noise exposure in 2002 was called a temporary threshold shift which was confirmed by hearing tests and that it was possible that the Veteran's reported tinnitus may not have recovered as completely as his temporary hearing loss. 

Dr. G.D.C. noted that he was unable to locate the positive November 2009 opinion from Dr. B.W., but noted that he disagreed with Dr. B.W.'s opinion.  In a July 2010 response to a request for clarification, Dr. G.D.C. stated that he disagreed with the opinion of Dr. B.W. (which he had located).  Dr. G.D.C. opined that the tinnitus was related to the hearing loss first documented by audiogram in 1999 and agreed with the opinion that tinnitus was related to firing range noise exposure.  Dr. G.D.C. also opined that he believed that the Veteran's "current hearing loss is more likely due to a progressive bilateral sensorineural hearing loss of underdetermined etiology rather than due to noise exposure while on active duty."  He based this conclusion on the fact that "usually (more likely than not) the audiogram in noise exposure cases will show a loss at 4000Hz with recovery at 6000Hz and 8000Hz" but the Veteran's audiograms showed no such recovery.

In September 2010, the Veteran provided a letter from Dr. R.J.O. which noted that he had reviewed the Veteran's medical/audiological information, including his documented hearing loss while on active duty.  Dr. R.J.O. noted that tinnitus "is very common in about 90% of patients with high frequency hearing loss."  He noted that tinnitus is "usually present at the onset of hearing loss resulting from acoustic trauma and/or noise exposure" and that tinnitus "can change in its intensity and frequency over time."  Dr. R.J.O. noted that often his own patients "do not mention the tinnitus they experience unless asked by me at time of interview or on a case history form since it always usually present [sic] and have learned coping strategies."  Dr. R.J.O. acknowledged that he did not see any mention of tinnitus or questions pertaining to its severity in the medical file provided to him by the Veteran but that "[s]ince the patient has documented hearing loss while serving on submarine duty, it is very likely the subjective tinnitus was also present at that time."  Dr. R.J.O. stated, "It is important to note that [the Veteran] stated he was never asked about the existence of tinnitus on any of the medical evaluations dating back to the 1970s."  It was Dr. R.J.O.'s professional opinion that the Veteran "is sincere in his claim of tinnitus and hearing loss prior to departure from the active duty Navy, and that the tinnitus is more likely than not to have occurred."
IV. Legal Criteria and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The record includes both evidence that tends to support the Veteran's claim of service connection for tinnitus and evidence that is against his claim.  When evaluating this evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

The evidence that tends to support the Veteran's claim is his grant of service connection for bilateral hearing loss based on noise exposure or acoustic trauma in service; the September 2002 medical opinion from Dr. K.A. that the Veteran's tinnitus is "a symptom of the [service-connected] hearing loss"; a November 2009 opinion from Dr. B.W. that relates the Veteran's tinnitus to his service-connected hearing loss and to acoustic trauma experienced while on active duty; and the September 2010 letter from Dr. R.J.O. indicating it was more than likely the Veteran's tinnitus was related to his documented hearing loss in service.  The evidence against the claim includes the May 2005 VA examination report and the 2010 opinions of Dr. G.D.C.

The Board finds that the positive and negative evidence is at least in equipoise on the question of whether the Veteran's tinnitus was incurred in service or is secondary to his service-connected hearing loss.  Under the statute and regulation governing in such circumstance, the remaining doubt must be resolved in the Veteran's favor, and the claim must be allowed.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


Citation Nr: 1038576	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  08-24 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for tinnitus.  



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from July 
1974 to November 1976 and from November 1976 to November 1978, 
with subsequent National Guard service.  This matter is before 
the Board of Veterans' Appeals (Board) on appeal from an August 
2005 rating decision of the Philadelphia, Pennsylvania Department 
of Veterans Affairs (VA) Regional Office (RO).  In October 2009, 
a Travel Board hearing was held before the undersigned; a 
transcript of the hearing is associated with the claims file.  At 
the hearing the Veteran submitted additional evidence with a 
waiver of RO consideration.  In February 2010, the Board sought 
an advisory medical opinion from the Veterans Health 
Administration (VHA).  The Veteran's claims file is now in the 
jurisdiction of the Cleveland, Ohio RO.                   


FINDING OF FACT

Tinnitus was not manifested in active service, and the 
preponderance of the evidence is against a finding that the 
Veteran's current tinnitus is related to his service or to any 
event therein. 


CONCLUSION OF LAW

Service connection for tinnitus is not warranted. 38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative of any information, and any medical 
or lay evidence, not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VCAA notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-
86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in 
the development of his claim prior to its initial adjudication.  
A December 2004 letter explained the evidence necessary to 
substantiate his claim, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  
While he was not advised of disability rating and effective date 
criteria, he is not prejudiced by lack of such notice (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006)), 
as rating and effective date criteria have no significance unless 
service connection is allowed, and this decision does not grant 
service connection for tinnitus.  He has had ample opportunity to 
respond/supplement the record, and has not alleged that notice in 
this case was less than adequate.

The Veteran's service treatment records (STRs) are associated 
with the claims file and pertinent postservice treatment records 
have been secured.  The RO arranged for a VA examination in July 
2009.  The examination is adequate as it considered the evidence 
of record and the reported history of the Veteran, was based on 
an examination of the Veteran, and noted all findings necessary 
for a proper determination in the matter.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007) (VA must provide an examination that is 
adequate for rating purposes).  A VHA advisory opinion was sought 
in March 2010.  The opinion is adequate as it was based on a 
complete review of the evidence of record, and cites to 
supporting clinical data and includes supporting rationale.  The 
Veteran has not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is met.  Accordingly, the Board 
will address the merits of the claim.

B. Factual Background

The Veteran's DD Form-214 reflects that his related civilian 
occupation was "water trans. occups."  He testified that he 
served aboard a submarine where he was exposed to noise from 
engines and paint chipping hammers.  His STRs are silent for 
complaints, findings, treatment, or diagnosis relating to 
tinnitus. 

A September 2002 letter from K.A., M.D. notes that the Veteran 
was evaluated for tinnitus, which was a symptom of his hearing 
loss.  He noted that the hearing loss and tinnitus were most 
likely due to acoustic trauma, such as from discharging firearms.  

In his November 2004 claim the Veteran stated that his tinnitus 
began in September 2002.  

On May 2005 VA examination the Veteran reported a ringing 
tinnitus that was present 75% of the day and began in September 
2002 after firing guns.  The examiner opined that it was less 
likely as not that the Veteran's tinnitus was the result of noise 
exposure from 1974 to 1978, as the onset of the tinnitus was in 
September 2002.  

On July 2009 VA examination the Veteran reported chronic tinnitus 
and no recreational noise exposure.  He reported that his 
tinnitus had its onset in 2002 after he was on the firing range.  
The diagnosis was  periodic tinnitus.  

In a November 2009 letter, B. W., M. D. noted that the Veteran 
suffered loss of hearing due to acoustic trauma in service from 
1974 to 1978, resulting in ongoing symptoms of tinnitus.  He 
indicated that further acoustic trauma "exacerbated the original 
tinnitus, a recognized concurrent symptom of hearing loss."  He 
opined that "the [Veteran's] hearing loss and the tinnitus are 
co-existing conditions which relate to the original acoustic 
trauma." 

In a March 2010 response to the Board's VHA opinion request, 
G.D.C.,M.D. (an otolaryngologist) noted that after reviewing all 
the records it was his opinion that it was less likely than not 
that the Veteran's complaint of tinnitus was related to noise 
exposure or hearing loss noted during his active duty service 
from 1974 to 1978.  He stated that his opinion was based on the 
fact that there was no mention of tinnitus (by the Veteran or 
examining physicians) on any examinations from 1974 to 2002.  He 
added that typically tinnitus related to noise exposure and 
sensorineural hearing loss (SNHL) would present itself much 
sooner than the 21 years between the Veteran's discharge and 1999 
(when he was first found to have hearing loss in both ears).  He 
noted that the hearing loss and tinnitus the Veteran complained 
about after the firing range noise exposure was called a 
temporary threshold shift which was confirmed by hearing tests 
and that it was possible that the Veteran's reported tinnitus may 
not have recovered as completely as his temporary hearing loss.  
In a July 2010 response to a request for clarification, Dr. 
G.D.C. stated that he disagreed with the opinion of B.W., M.D. 
that the Veteran had tinnitus after his original noise exposure 
in 1977.  He noted there was no evidence in the Veteran's records 
that he had tinnitus prior to the 2002 firing range episode.  He 
noted that that at the time of the 2002 firing range noise 
exposure the Veteran already had bilateral SNHL (documented by 
1999 audiogram) and his opinion was that the Veteran's tinnitus 
was related to that loss and the firing range noise exposure.  He 
agreed with the opinion of K.A., M.D. that the Veteran's tinnitus 
was a result of the firing range noise exposure.  

C. Legal Criteria and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be medical or, in certain circumstances, 
lay evidence of (1) a current disability; (2) an in-service 
incurrence or aggravation of a disease or injury; and (3) a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and an evaluation of 
its credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).
 
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Veteran alleges that he has a tinnitus as a result of his 
active duty noise exposure as a submarine crewman from 1974 to 
1978.  He has established service-connection for bilateral 
hearing loss.  

It is reasonably shown (based on his MOS and testimony) that the 
Veteran had exposure to noise trauma in service (the accounts of 
which the Board finds no reason to question).  As tinnitus is a 
disability capable of lay observation (it is essentially 
established on the basis of subjective complaints), and there is 
no reason to question the Veteran's credibility in the matter, it 
is also reasonably shown that he has tinnitus.  However, as 
tinnitus was not reported during active service, service 
connection for such disability on the basis that it became 
manifest in service and persisted is not warranted.  

Consequently, what is required to establish service connection 
for the Veteran's tinnitus is competent evidence of a nexus 
between such disability and the Veteran's service/noise trauma 
therein.  See Hickson, 12 Vet. App. at 253.  There is conflicting 
medical evidence regarding a nexus between the Veteran's current 
tinnitus and his service/exposure to noise trauma therein.  When 
evaluating this evidence, the Board must analyze its credibility 
and probative value, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting any 
evidence favorable to the appellant.  See Masors v. Derwinski, 2 
Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The September 2002 opinion of K.A., M.D. was that the Veteran's 
tinnitus was most likely due to acoustic trauma, such as from 
discharging firearms.  Notably, this opinion does not relate the 
Veteran's tinnitus to noise trauma on active duty.   Therefore, 
it is not directly probative of the Veteran's claim; it is well 
documented in the record that the Veteran had postservice 
exposure to noise trauma (he was in a hearing conservation 
program in a postservice civilian occupation).  The opinion also 
is a mere conclusion without supporting rationale or citation to 
medical or factual evidence.  As such this opinion does not 
support the Veteran's claim.  

While the November 2009 opinion of B. W., M. D., relates the 
Veteran's tinnitus to active duty noise exposure, it is a mere 
conclusion, as he does not provide a supporting rationale for the 
opinion, and therefore not probative evidence.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held, "A mere conclusion 
by a medical doctor is insufficient to allow the Board to make an 
informed decision as to what weight to assign to the doctor's 
opinion."  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 
see also Miller v. West, 11 Vet. App. 345, 348 (1998).  

The opinion of the May 2005 VA examiner, that the Veteran's 
tinnitus is unrelated to active duty noise trauma, notes that 
onset of the Veteran's tinnitus being in September 2002 was 
inconsistent with an etiology of noise trauma on active duty from 
1974 to 1978, but leaves the rationale to inference, and is 
therefore also inadequate.   

The March 2010 opinion by the VHA expert (an otolaryngologist) 
also observes the Veteran's active duty service was from 1974 to 
1978.  He notes further, however, that there was no mention of 
tinnitus (by the Veteran or examining physicians) on any 
intervening examinations from 1974 to 2002 (and there were as 
number of audiological evaluations during such time), and adds 
that typically tinnitus related to noise exposure and 
sensorineural hearing loss (SNHL) would present itself much 
sooner than the 21 years that lapsed between the Veteran's 
discharge from service and 1999 (when he was first found to have 
hearing loss in both ears).  The Board finds this opinion to be 
probative and persuasive evidence in the matter at hand.  The 
provider, by training and profession, clearly is competent to 
provide the opinion, and expresses familiarity .with the factual 
record, cites to pertinent clinical data, and explains the 
rationale for the opinion (i.e., that if it was due to noise 
trauma in service, it would have been manifested at a time more 
proximate to service.  

Notably the Veteran has indicated his tinnitus had its onset in 
2002, more than 21 years after service.  Such a lengthy time 
interval between service and the first postservice clinical 
notation of complaints or symptoms associated with a disability 
for which service connection is sought is of itself a factor for 
consideration against a finding that such disability is related 
to service.  See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 
2000) (in a claim alleging that a disability was aggravated by 
service). 

While the Veteran is competent to provide lay evidence as to his 
observation of his tinnitus, and to establish the diagnosis of 
such disability by his own complaints, he is not competent to 
establish by his own statements that (in the absence of 
manifestation of tinnitus during service or of continuity of 
tinnitus symptoms postservice) his tinnitus is related to his 
service, and specifically to the remote exposure to noise trauma 
therein.  That is a medical question that requires medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007); Barr 
v. Nicholson, 21 Vet. App. 303, 308-309 (2007).  

In light of the foregoing, the Board finds that the preponderance 
of the evidence is against the Veteran's claim.  Therefore, the 
benefit of the doubt rule does not apply; the claim must be 
denied.

ORDER

Service connection for tinnitus is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


